DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 4 and 13-14.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other part of the outer surface" in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim, and one of ordinary skill in the art before the effective filing date would not be apprised as to which part of the outer surface is being referred to.

Regarding claims 2-3 and 5-12, as depending from, and therefore encompassing all of the features and limitations of, claim 1, these claims are rejected for similar reasons.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi et al. (US 2021/0321539 A1) further in view of Soule (Non-Patent Literature cited in IDS dated 10/20/2021).

Regarding claim 1Teranishi disclose an electronic device comprising:
a bottom cover (Fig. 1 element 2);
a circuit board (Fig. 2 element 3) installed on the bottom cover (as shown in Fig. 2); and
a heatsink casing (Fig. 1 element 1) assembled to the bottom cover and covering the circuit board between the heatsink casing and the bottom cover (as shown in Fig. 2), wherein the heatsink casing comprises:
an outer surface (as shown in Fig. 1),
a plurality of long fins (Fig. 1 elements 14 extending in the “x” axis direction) arranged on the outer surface along a first direction (interpreted as the “x” axis direction as indicated in Fig. 1),
a plurality of side fins (Fig. 1 elements 14 extending in the “y” axis direction) arranged on an edge of the outer surface along a second direction and connected to one of the long fins (as shown in Fig. 1).;
wherein a lower part of the outer surface is formed with a concave portion (wherein as shown in Teranishi Fig. 2 the lower portion of the outer surface is the inner surface of the casing which is concave in overall shape), the concave portion has a thicker casing thickness thicker than a casing thickness of the other part of the outer surface (as shown in Teranishi Fig. 2 at element 13), and the concave portion is located right above (as shown in Teranishi Fig. 2) a communication module or a processor (Teranishi Fig. 2 element 4a) of the circuit board; and further wherein the device comprises a plurality of terminal joints (Teranishi Fig. 2 elements 9) individually disposed at sides of the heatsink casing (as shown in Fig. 2), the heatsink casing comprises a plurality of joint covers (Teranishi Fig. 2 elements 11 and 11b) disposed over the terminal joints (as shown in Teranishi Fig. 2), and the joint covers are substantially the same height as the long fins (as shown in Teranishi Fig. 2), and in a view from a top of the heatsink casing, two of the long fins and the joint covers surround four sides of a groove to enclose the groove (as shown in Teranishi Fig. 2 at reference character 11b leader), so that air is forbidden to flow directly into the groove through the four sides of the groove (wherein the grooves at this point are surrounded on four sides).
Teranishi does not expressly disclose the electronic device being an automotive electronic device durable in an automotive environment of at least 95°C, however, as this recitation is interpreted as an intended use of the device, this recitation is not given patentable weight as it is interpreted to be a design consideration within the skill of one of ordinary skill in the art before the effective filing date, and which, without further structural specification, does not serve to distinguish the device over prior art which meets the structural features and limitations of the claim.  Teranishi further does not expressly disclose wherein a distance between two adjacent ones of the long fins is at least greater than 8 mm; and wherein the distance between two adjacent ones of the long fins is configured for a hot air to rise between the long fins, thereby carrying an upper air to flow downwardly to supplement a space where the hot air originally stays for enhancing a heat convection efficiency, and a width of the groove is configured to help a relatively cold air above the groove to enter the groove to induce a heat convection.
Soule teaches the basis for designing heat sink fins which may allow for effective passive heat dissipation through natural convection, and further the calculations required to determine parameters such as the distance between cooling fins to achieve effective and efficient cooling at various environment conditions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to calculate the required distance between adjacent of the long fins such that adequate desired cooling is achieved, and further, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975). 

Regarding claim 5, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further wherein the side fins are perpendicular to the long fins (as shown in Teranishi Fig. 1), and the side fins are configured for inducing a heat convection on the outer surface by a hot air buoyancy (wherein the phrase “configured to” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).)

Regarding claim 6, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further wherein the heatsink casing is an aluminum (as discussed in Teranishi Paragraph [0023]) die-casting casing, and the bottom cover is an aluminum (as discussed in Paragraph [0027]) stamping casing or an aluminum die-casting casing.  It is noted by the examiner that the die-casting and stamping is a method step in an apparatus claim (Product-by-Process) and therefore is not given significant patentable weight as per the MPEP section 2113.

Regarding claim 7, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further comprising: a component unit (Teranishi Fig. 2 element 4a) disposed on the circuit board, wherein a gap is formed between the component unit and the heatsink casing (as shown in Teranishi Fig. 2); and a heat conductive element (Teranishi Fig. 2 element 5) filled in the gap (as shown in Teranishi Fig. 2 and discussed in Paragraph [0042]).
Teranishi does not expressly disclose wherein a gap between the component unit and the heatsink casing is less than 0.5 mm, and wherein a thickness of the heat conductive element in the gap is less than 0.5 mm, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 8, Teranishi in view of Soule discloses the device as set forth in claim 7 above and further herein the heat conductive element is a heat conductive paste, a heat conductive pad, or a heat conductive putty (as discussed in Teranishi Paragraph [0043]). 

Regarding claim 12, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further comprising: a heat conductive medium (Teranishi Fig. 2 element 5) disposed on the circuit board and contacting the heatsink casing or the bottom cover (as shown in Fig. 2).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Soule as applied to claim 1 above, and further in view of Azumi et al. (US 2017/0076772 A1).

Regarding claim 2, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further wherein the first direction is perpendicular to the second direction (as shown in Teranishi Fig. 1), main axes of the long fins are disposed along the second direction (as shown in Teranishi Fig. 1), main axes of the side fins are disposed along the first direction (as shown in Teranishi Fig. 1).
Teranishi does not expressly disclose the heatsink casing and the bottom cover are assembled to form a closed space for accommodating the circuit board so as to provide dustproof and waterproof to the circuit board.
Azumi teaches a device wherein a heatsink casing and a bottom cover are assembled to form a closed space for accommodating a circuit board so as to provide dustproof and waterproof to the circuit board (as discussed in Paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to assemble the heatsink casing and bottom cover of the Teranishi device such that the casing is hermetically sealed as taught by Azumi on order to protect the circuit board from damage due to water or other foreign contaminants.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Soule as applied to claim 1 above, and further in view Umeno et al. (US 2016/0088759 A1).
Teranishi in view of Soule discloses the device as set forth in claim 1 above.
Teranishi does not expressly disclose wherein the outer surface comprises a plurality of regions with different heights, the regions are individually disposed between two adjacent ones of the long fins so as to form grooves with different depths for providing different heat convection effects.
Umeno teaches wherein an outer surface of a heat sink casing comprises a plurality of regions with different heights (as shown in Fig. 2), the regions are individually disposed between two adjacent ones of long fins (as shown in Fig. 1) so as to form grooves with different depths (as shown in Figs. 1 and 2) for providing different heat convection effects.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a heatsink casing having regions of varying height resulting in grooves having different depths as taught by Umeno in the device of Teranishi in order to accommodate components of differing heights within the casing while minimizing the overall size of the device, as is commonly desired in the art.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Soule as applied to claim 1 above, and further in view of Hara (US 2011/0235278 A1).

Regarding claim 9, Teranishi in view of Soule discloses the device as set forth in claim 1 above.
Teranishi does not expressly disclose wherein the bottom cover further comprises: a protruding platform disposed right underneath a communication module or a processor of the circuit board, wherein a gap between the circuit board and the protruding platform is less than 2 mm; wherein a heat conductive element is filled in the gap, and a thickness of the heat conductive element in the gap is less than 0.2 mm.
Hara teaches wherein a bottom cover comprises: a protruding platform (as shown in Fig. 1 wherein bottom cover element 3, beneath circuit board element 4, is shown to have a protruding platform beneath element 1b) disposed right underneath a communication module or a processor (Fig. 1 element 1b) of a circuit board (element 4), wherein a gap between the circuit board and the protruding platform is formed (as shown in Fig. 1); wherein a heat conductive element (Fig. 1 element 7) is filled in the gap (as shown in Fig. 1 and discussed in Paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protruding platform on the bottom cover as taught by Hara in the device of Teranishi in order to provide additional heat dissipation through the bottom cover as heat management in an electronic device is well known to be a concern in the art.
Teranishi in view of Hara does not expressly disclose wherein a gap between the circuit board and the protruding platform is less than 2 mm; and a thickness of the heat conductive element in the gap is less than 0.2 mm, however in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design implementation and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 10, Teranishi in view of Soule and Hara discloses the device as set forth in claim 9 above and further wherein the heat conductive element is a heat conductive paste, a heat conductive pad, or a heat conductive putty (as discussed in Teranishi Paragraph [0043], and Hara Paragraph [0050]).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teranishi in view of Soule as applied to claim 1 above, and further in view of Wayne et al. (US 2014/0154549 A1) and Landon (US 8,537,540 B2).

Regarding claim 11, Teranishi in view of Soule discloses the device as set forth in claim 1 above and further a heat conductive element for dissipating heat (ad discussed in Teranishi Paragraph [0043]).
Teranishi does not expressly disclose wherein the automotive electronic device comprises a battery, the heatsink casing comprises a battery cover, the battery and the side fins are disposed at two opposite sides of the automotive electronic device, the battery cover comprises a recess portion, and the recess portion covers above the battery and contacts the battery through a heat conductive element for dissipating a heat of the battery.
Wayne teaches a device which comprises a battery (Fig. 3 element 16), and a heatsink battery cover (Fig. 3 elements 18 and 20), the battery cover having a recess portion (Fig. 3 element 34) above the battery which contacts the battery (as shown in Fig. 3) through a heat conductive element (Fig. 3 element 26) for dissipating a heat of the battery (as is known in the art).
Landon teaches a device heat sink casing having a removable heat sink cover (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a battery as taught by for the device of Teranishi in order to provide power to the circuit board and electronic elements disposed thereon as is common in the art, and to have a heatsink battery cover in contact with the battery as taught by Wayne to dissipate the heat of the battery as thermal management is well known in the art to be a concern, and to provide said heatsink battery cover as a removable cover in the heatsink casing as taught by Landon in order to provide a means of access the battery for replacement or servicing.


Response to Arguments

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841